NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             TIFFANY L., Appellant,

                                         v.

             DEPARTMENT OF CHILD SAFETY, I.J., Appellees.

                              No. 1 CA-JV 20-0093
                                 FILED 9-22-2020


           Appeal from the Superior Court in Maricopa County
                         No. JS20006, JD29245
           The Honorable Bernard C. Owens, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate’s Office, Mesa
By Suzanne Sanchez
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Autumn L. Spritzer
Counsel for Appellee Department of Child Safety
                          TIFFANY L. v. DCS, I.J.
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1            Tiffany L. (Mother) challenges the order terminating her
parental rights to her biological child I.J. Mother argues the Department of
Child Safety (DCS) did not provide appropriate reunification services,
including in the manner a DCS expert recommended. Because Mother has
shown no error, the order is affirmed.

                FACTS AND PROCEDURAL HISTORY

¶2            Mother, who is not yet 25 years old, has been involved with
DCS nearly her entire adult life. She has six biological children. Her four
older children came into care at various times starting in October 2014 given
Mother’s neglect, failure to protect, and functional and behavioral health
limitations. By May 2018, her parental rights to those four children had been
terminated.

¶3          During the three and a half years the older children were in
care, DCS provided numerous services to Mother. Mother’s behaviors,
however, did not materially change or improve.

¶4            I.J. was born in late 2018. In February 2019, DCS filed a
supplemental dependency petition after learning Mother was neglecting I.J.
and not providing for his basic needs. I.J. was found dependent as to
Mother in March 2019, and the court adopted a family reunification case
plan concurrent with severance and adoption. In April 2019, DCS
petitioned to terminate Mother’s parental rights to I.J. based on mental
deficiency and prior termination within two years on the same grounds. See
Ariz. Rev. Stat. (A.R.S.) § 8-533(B)(3), (B)(10) (2020).1

¶5          DCS provided services to Mother during I.J.’s dependency as
discussed below. Ultimately, the court held a two-day termination

1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.



                                     2
                            TIFFANY L. v. DCS, I.J.
                             Decision of the Court

adjudication in December 2019. In February 2020, the court issued a 31-page
minute entry granting the petition on both grounds alleged, also finding
termination was in I.J.’s best interests. This court has jurisdiction over
Mother’s timely appeal pursuant to Article 6, Section 9, of the Arizona
Constitution, A.R.S. §§ 8-235(A), 12-120.21(A)(1) and Arizona Rules of
Procedure for the Juvenile Court 103 and 104.

                                 DISCUSSION

¶6             As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground
articulated in A.R.S. § 8-533(B) has been proven and must find by a
preponderance of the evidence that termination is in the best interests of the
child. See Kent K. v. Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005); Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 249 ¶ 12 (2000). Because the superior court
“is in the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts,” this court will affirm
an order terminating parental rights so long as it is supported by reasonable
evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18 (App.
2009) (citation omitted).

¶7            Mother challenges the adequacy of the services provided to
her, arguing DCS did not follow the recommendations of Dr. Roger Martig.
DCS has an obligation to make diligent efforts to provide appropriate
reunification services. Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231,
235 ¶ 15 (App. 2011); accord Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz.
185, 192 ¶ 37 (App. 1999).

               Although [DC]S need not provide “every
               conceivable service,” it must provide a parent
               with the time and opportunity to participate in
               programs designed to improve the parent’s
               ability to care for the child. The State does not
               provide such opportunity or make a “concerted
               effort to preserve” the parent-child relationship
               when it neglects to offer the very services that
               its consulting expert recommends.

Id. (citations omitted). DCS discharges these obligations when it provides a
parent “the time and opportunity to participate in programs designed to
help her become an effective parent.” Maricopa Cty. Juv. Action No. JS-
501904, 180 Ariz. 348, 353 (App. 1994).




                                        3
                           TIFFANY L. v. DCS, I.J.
                            Decision of the Court

¶8            DCS provided Mother many services over a period of years,
both in proceedings involving I.J.’s four older siblings and in this
dependency involving I.J., including counseling, parent aide services, case
aide services, supervised visitation, parenting classes, psychological
evaluations, psychiatric evaluation and counseling. Notwithstanding these
services, Mother showed little or no change in behavior or improvement of
parenting skills. Indeed, in terminating Mother’s parental rights to I.J., the
court concluded that the reunification efforts had been futile.

¶9            In terminating Mother’s parental rights to I.J., the court found
two psychological evaluations from 2015 and 2017 “recommended similar
services” to Dr. Martig’s recommendations in 2019. In addressing I.J., the
court also found that “DCS made a reasonable effort to provide services
appropriate to [Mother’s] level of functioning to help her become a
minimally adequate parent.” Mother has not shown that the trial evidence
did not support these conclusions. To the extent she argues the record could
have supported different conclusions, she is impermissibly asking this
court to reweigh the trial evidence. See Alma S. v. Dep’t of Child Safety, 245
Ariz. 146, 151-52 ¶¶ 18-19 (2018) (“’The appellate court’s role is not to weigh
the evidence,’ . . . even when ‘sharply disputed’ facts exist.”) (citations
omitted).

¶10           Mother argues DCS failed to provide specific services Dr.
Martig identified and failed to follow his directive that services be provided
in a specific sequence. Mother has not shown what specific services Dr.
Martig recommended that DCS was required to provide. As to sequencing,
Dr. Martig recommended prioritizing; he did not mandate sequential
services as Mother suggests. Although Dr. Martig recommended that
Mother prioritize completion of parenting classes, she failed to do so and
never successfully completed parenting classes, participating to a limited
extent but making limited progress while struggling to remain engaged.

¶11           Dr. Martig did not recommend that Mother “completely
disengage from all other services” while prioritizing parenting classes.
Indeed, as DCS suggests, given Mother was pregnant for part of the
dependency, it would have been impossible to properly disengage from all
other services (such as prenatal appointments) pending her completion of
parenting classes. Moreover, Mother makes no showing that, after
participating in services for three and a half years with her older children
with little behavioral change, she then could spend years participating in
reunification services one at a time with I.J. On this record, Mother has not
shown that the court improperly assessed Dr. Martig’s recommendation



                                      4
                         TIFFANY L. v. DCS, I.J.
                          Decision of the Court

regarding priority for services or erroneously found DCS provided Mother
appropriate reunification services.

¶12            Mother tries to equate this case to what happened in Mary
Ellen C. But the mother in Mary Ellen C. had not already received three and
a half years of services during previous dependencies. Furthermore, unlike
here, the mother in Mary Ellen C. had received “no significant reunification
services for almost a year after” removal and then received counseling that
“obviously fell short” of what a consultant had recommended. 193 Ariz. at
192 ¶ 36. Also, unlike here, the mother in Mary Ellen C. introduced
unrebutted evidence that “her efforts were beginning to bear some fruit,
despite the inadequate level of services available.” Id. at 193 ¶ 40.

¶13             Mother argues that DCS “overloaded” her “with several
services, all at once,” which was contrary to Dr. Martig’s recommendations.
But, again, this overstates Dr. Martig’s recommendations and does not
differentiate between prioritizing services (the phrase Dr. Martig uses) and
providing services sequentially (the argument Mother makes). Nor does
Mother’s argument account for the fact that, given I.J.’s age, permanency is
required in months, not the years that sequential, one-by-one services
Mother advocates would require. See A.R.S. § 8-862(A)(2) (requiring
hearing “to determine the future permanent legal status of the child . . .
[w]ithin six months after a child who is under three years of age is removed
from the child’s home”).

¶14           Finally, and again citing Mary Ellen C., Mother argues that
directing her to self-refer for parenting classes and counseling means DCS
failed to provide appropriate reunification services. But the issue for
parenting classes and counseling identified by the superior court was
Mother’s failure to participate after enrolling, not challenges with self-
referral and enrollment. For example, the court found Mother completed an
intake and a brief counseling session at one service provider in July 2019,
but never again attended. After completing an intake at a different service
provider in late August 2019, Mother failed to appear for eight sessions in
September 2019 and was discharged. Her involvement with a third service
provider in October and November 2019 resulted in some initial
observations but little else, given Mother’s minimal involvement. Mother
participated to a limited extent in parenting classes in 2019 but made
limited progress and struggled to remain engaged.

¶15           On this record, Mother has failed to show the superior court
erred in finding that DCS provided appropriate reunification services.




                                     5
                  TIFFANY L. v. DCS, I.J.
                   Decision of the Court

                       CONCLUSION

¶16   The order terminating Mother’s rights to I.J. is affirmed.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                 6